In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated May 24, 1957, which denied, without a hearing, his application (1) to vacate a judgment of said court, rendered February 24,1955 upon his plea of guilty, convicting him of attempted robbery in the third degree, and sentencing him as a prior felony offender to serve a term of 15 years to life; and (2) for resentence as a first offender. Order affirmed. No opinion. (See People v. Boyle, 16 A D 2d 942.) Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.